Motion for Rehearing Overruled; Memorandum Opinion of
August 26, 2010 Withdrawn; Affirmed and Memorandum Opinion filed October 7,
2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00833-CR
____________
 
RICKY PHILLIP MANESS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 1225766
 

 
MEMORANDUM
OPINION ON REHEARING
The memorandum opinion of August 26, 2010 is withdrawn and
the following opinion is substituted in its place.  
Appellant entered a plea of guilty to felony driving while
intoxicated.  On July 29, 2009, the trial court sentenced appellant to
confinement for 20 years in the Institutional Division of the Texas Department
of Criminal Justice.  Appellant filed a timely notice of appeal.
Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit.  The brief meets
the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991).  At appellant’s request, the record was provided to him.  Appellant,
however, did not file a pro se response even after receiving an extension.  On
September 9, 2010, after this court issued its opinion, appellant filed a pro
se response to counsel’s brief.
We have carefully reviewed the record, counsel’s brief, and
appellant’s response, and agree the appeal is wholly frivolous and without
merit. Further, we find no reversible error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the state.  We are not to
address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review. See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
Panel consists of Justices
Anderson, Frost, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).